Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (2002/0082341; Matsuno) in view of Nennemann et al. (US 2008/0119601; Nennemann), and Ikushima et al. (US 5,821,314; Ikushima)
Matsuno discloses compositions utilized as paints, Title; Abs., which are utilized to coat metallic substrates, [0133], such as those for automobiles. Id. Matsuno discloses applying the coatings via 2-coat-1-bake or 2-coat-2-bake protocols. Id. The baking step occurs at 100-180C. Id. The composition comprises:
The composition can comprise elements (A)-(G) which overlap the claimed elements:
Compound (B) is a polyisocyanate comprising blocked and unblocked polyisocyanates. [0038]. The blocked groups are unblocked at baking temperature. [0039]. The unblocked groups are utilized up to 50 wt. percentage. The polyisocyanate is blocked with oxime, and or lactams. Id. Compound (B) is present in an amount of 30-70 wt. %.
Compound (D) is a hydroxyl contain composition selected from polyesters resins. [0082]. Compound (A) is also utilized in conjunction with compound (D) to supply hydroxyls. Id.  The polyester resin has a MW of 500-6,000 and hydroxyl value of 50-600mgKOH/g.
The ratio of hydroxyl functionality to isocyanate functionality ranges from 0.5:1 to 2:1. [0042]. Compound (D) is in an amount of 5-50wt.%. Compound (A) is in an amount of 5-50wt.%
Compound (F) is an organotin catalyst, such as monobutyltin trioctate or dibutyltin dilaurate, utilized in an amount of 0.005-5 parts by weight. [0047-48]. 
Compound (E) an organosilicate compound, which can be selected from siloxane bond-containing alkosysilane compounds obtained by partial condensation.  [0102; 0107].

Matsuno discloses the use of lactams, and oximes, but does not explicitly disclose the use of epsilon-caprolactam, or methyl ethyl ketone oxime as the protecting group. However, Nennemann discloses that suitable NCO group blockers include epsilon-caprolactam as well as methyl ethyl ketoxime. [0054].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method and select suitable protecting groups, such as epsilon-caprolactam and methyl ethyl ketoxime because Nennemann discloses them as suitable. In addition, the blocking agents of Nenneman fall within the suitable blocking agent genus disclosed of Matsuno.


It would have been obvious to someone of ordinary skill in the art at the time the invention was made to substitute the dibutyltin dilaurate, for monobutyltin trioctate, or butyltin trilaurate. Ikushima discloses dibutyltin dilaurate is suitable for paint compositions that utilize hydroxyl-containing resins. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Re Claim 4: Matsuno discloses applying directly or after a primer. [0133]. Matsuno also discloses curing together in a 2C1B process. Id. 
 
Re Claim 5: Matsuno applies the coating via spraying. [0122]. Matsuno does not disclose applying the composition via roller coating.
However, Ikushima discloses coating a composition in the same field of automotive coating compositions. col.1; ll.33-36. Ikushima discloses that suitable--conventional--methods to apply the paint compositions include spray and roller coating. col.17; ll.50-54. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuno and apply the coating by roller coating. Ikushima discloses that 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 2, 8-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (2002/0082341; Matsuno) in view of Nennemann et al. (US 2008/0119601; Nennemann), Ikushima et al. (US 5,821,314; Ikushima), and Stanjek et al. (US 2014/0155545; Stanjek)
Matsuno/Nennemann/Ikushima teach the method as shown above. Matsuno discloses the use of organosilicons which based on the reaction conditions and components would react via silane condensation particularly if R4 and R5 are selected from hydrogens. Matsuno does not disclose the use of a further component having Formula III. 
However, Stanjek discloses that it is commonly known to utilize water scavenger is compositions that comprise organosilanes that cure by silane condensation. [0137]. The water scavenger can be selected from trimethoxymethane. [0138]. The amount of water scavenger is in the range of 0.5-30 parts by weight of the crosslinkable composition. [0139]. The water scavenger would remove the undesired water being produced during condensation and improve reaction conditions as the water side-product would be removed.
The determination of optimum or workable ranges of the water scavenger to achieve improved curing would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuno and introduce a water scavenger because Stanjek discloses it is used in the crosslinking of the organosilane in the composition.

Re Claim 9: Matsuno discloses applying directly or after a primer. [0133]. Matsuno also discloses curing together in a 2C1B process. Id. 

Re Claim 10: Matsuno applies the coating via spraying. [0122]. Matsuno does not disclose applying the composition via roller coating.
However, Ikushima discloses coating a composition in the same field of automotive coating compositions. col.1; ll.33-36. Ikushima discloses that suitable--conventional--methods to apply the paint compositions include spray and roller coating. col.17; ll.50-54. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuno and apply the coating by roller coating. Ikushima discloses that roller coating is a suitable way to apply paint films over vehicle substrates, and equivalent to spray coating.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim 6, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (2002/0082341; Matsuno) in view of Nennemann et al. (US 2008/0119601; Nennemann), Ikushima et al. (US 5,821,314; Ikushima), and Sujita et al. (US 5,482,787; Sujita)
Matsuno/Nennemann/Ikushima teach the method as shown above. Matsuno discloses coating metallic substrates but does not disclose the particular substrate claimed.
However, Sujita discloses substrate utilized in the automobile field. col.1, ll. 15-20. Urata selects the substrate from zinc plated steel sheets. Id.

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


Claims 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (2002/0082341; Matsuno) in view of Nennemann et al. (US 2008/0119601; Nennemann), Ikushima et al. (US 5,821,314; Ikushima), Stanjek et al. (US 2014/0155545; Stanjek), and Sujita et al. (US 5,482,787; Sujita)
Matsuno/Nennemann/Ikushima/Stanjek teach the method as shown above. Matsuno discloses coating metallic substrates but does not disclose the particular substrate claimed.
However, Sujita discloses substrate utilized in the automobile field. col.1, ll. 15-20. Urata selects the substrate from zinc plated steel sheets. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Matsuno and select a zinc plated steel sheet. Sujita discloses that zinc alloy plated steel sheet are suitable for automobile substrates. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective .

Response to Arguments
Applicant's arguments filed February 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that the results demonstrate unexpected results, with regards to gloss retention, carbon staining, rain streak resistance, immediately after, and after at least four hours. p.7. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
The current claim language makes component (E) an optional compound. Sample PA-25 does not contain component (E). Sample PA-26 comprises 0.3 mass % of component (E). The rest of the PA compositions comprise compound E in a range of 0.5-20 mass %. It appears that a successful composition does not have an “x” for the properties discussed (based on Table 4A). Example 17 (comprising element PA-25) does not show successful carbon staining and rain streak stain resistance.  Example 18 (comprising element PA-26) does not show successful carbon staining. 
The showing of unexpected results is not commensurate in scope because the claim makes component (E) optional, however the experimental data shows that when component (E) is not present or present in an amount of 0.3 mass% the properties are not satisfactory. 

Applicant argues that Ikushima utilizes dibutyltin dilaurate and dioctyl dilaurate which do not exhibit the desired properties in the final product. p.10
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. See MPEP 2112(III).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Ikushima discloses the use of monobutyltin trioctate, which is a mono-alkyl-tin tri-carboxylate, as suitable compound. col.15, ll. 25-46.
Therefore, the argument is not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. See interpretation of “consisting essentially of” as “comprising” on page 8 of Final Rejection filed October 14, 2020. 
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712